DETAILED ACTION
This office action is in response to the amendment filed January 6, 2022 in which claims 1-11 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s First Argument:  Objection to the drawing and specification should be withdrawn in view of current amendments to the drawings and specification.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The objections are withdrawn.

Applicant’s Second Argument:  Objection to claim 1 should be withdrawn in view of current amendments to claim 1.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The objection is withdrawn.

Applicant’s Third Argument:  Rejection of claim 2 under 35 USC 112(b) should be withdrawn in view of current amendments to the claim.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The rejection is withdrawn.

Applicant’s Fourth Argument:  Rejection of claims 4-5 under 35 USC 101 should be withdrawn in view of current amendments to claim 4.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The rejection is withdrawn.

Applicant’s Fifth Argument:  Rejection of claims 1-11 under 35 USC 102 and 35 USC 103 over various cited references should be withdrawn in view of current amendments to the claims.
Examiner’s Response:  In view of Applicant’s amendment, the search has been updated and new prior art has been identified and applied.  Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new grounds of rejection. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-8, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 7,849,522 ROUX.
To claim 1, ROUX discloses a garment (201 of Figure 4; col. 4, lines 27-52) comprising:
a sleeve having a proximal end and a distal end (annotated Figure 4, see below); and
a sleeve lining contained within the sleeve, the sleeve lining having a proximate end and a distal end (annotated Figure 4), the sleeve lining attached at the proximal end thereof to the proximal end of the sleeve (annotated Figure 4), the sleeve lining configured to be extendible outward beyond the distal end of the sleeve sufficient to cover at least a portion of a wearer’s hand and retractable inward at the distal end of the sleeve (at least portions of the distal end of the sleeve lining that aren’t directly affixed to connecting bands 214,216 are capable of extending and retracting within the sleeve to at least some degree as depicted in Figure 4; Examiner additionally respectfully notes that the garment will fit different differently sized users in different manners and an intended relative position of the sleeve lining to the wearer’s hand/arm is functional and not patentably significant).

    PNG
    media_image1.png
    915
    724
    media_image1.png
    Greyscale

To claim 2, ROUX further discloses a garment further comprising a retainer (214) having a first end attached to the sleeve at the distal end of the sleeve and to the sleeve lining wherein the retainer is configured to limit at least the retractable inward movement of the sleeve lining (see Figure 4; col. 4, lines 27-52).

To claim 3, ROUX further discloses a garment further comprising further comprising a cuff at the distal end of the sleeve lining (annotated Figure 4; Examiner respectfully notes that claim 3 does not recite any specific structural requirement(s) for the cuff; as such, an interpretation wherein a distal end tip of the sleeve lining can properly be interpreted as a “cuff”).

To claim 6, ROUX further discloses a garment wherein the sleeve lining comprises a stretchy material enabling an extension of the cuff outward from the distal end of the sleeve and to retract automatically inward into the sleeve (see Figure 4; col. 2, lines 30-39; col. 4, lines 27-52; LYCRA).

To claim 7, ROUX further discloses a garment wherein a combined length of the sleeve lining and the cuff equates approximately to a length of the sleeve (annotated Figure 4).

To claim 8, ROUX further discloses a garment further comprising a retainer (214) having a first end attached to the sleeve at the distal end of the sleeve and to the sleeve lining wherein the retainer is configured to limit at least the retractable inward movement of the sleeve lining (see Figure 4; col. 4, lines 27-52).

To claim 10, ROUX further discloses a garment wherein the garment is a jacket (see Figure 4; col. 4, lines 27-52).

To claim 11, ROUX further discloses a garment wherein the jacket comprises a second sleeve having a sleeve liner contained therein (annotated Figure 4; col. 4, lines 27-52).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over ROUX (as applied to claims 1 and 3, above) in view of USPN 5,504,944 BROMER et al.
To claims 4 and 5, ROUX discloses a garment as recited above in claims 1 and 3.
ROUX does not disclose a garment wherein the cuff comprises a padding configured to be disposed at a location proximate to the wearer’s palm, wherein the padding is removably coupled to the cuff.
However, BROMER teaches a garment (see Figure 1, reproduced below for convenience) wherein the cuff comprises a padding (40) configured to be disposed at a location proximate to the wearer’s palm, wherein the padding is removably coupled to the cuff (see Figure 1; col. 4, line 40 – col. 5, 53; a patch 40 that is rubberized material and/or leather would provide at least some degree of padding and the stitching could be broken to remove padding 40 from the cuff; Examiner respectfully notes that claim 5 does not recite, for example, that the padding is non-destructively removably coupled to the cuff).
ROUX and BROMER teach analogous inventions in the field of garments. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the garment of ROUX to include the padding as taught by BROMER because BROMER teaches that this configuration is known in the art and can provide abrasion resistance, gripping function, warmth, moisture resistance, or other qualities desired for the front palm area of the cuff (col. 4, lines 14-21).

    PNG
    media_image2.png
    875
    647
    media_image2.png
    Greyscale

To claim 9, ROUX discloses a garment as recited above in claims 1 and 3.
ROUX does not disclose a garment wherein the cuff has an opening therein configured on the cuff for a wearer to insert a thumb into the opening.
However, BROMER teaches a garment (see Figure 2, reproduced below for convenience) wherein the cuff has an opening (130) therein configured on the cuff for a wearer to insert a thumb into the opening (see Figure 2, col. 5, line 53 – col. 6, line 33).
ROUX and BROMER teach analogous inventions in the field of garments. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the garment of ROUX to include a thumbhole as taught by BROMER because BROMER teaches that this configuration is known in the art and can be used in lieu of gloves for warmth in a manner that doesn’t hinder dexterity in cool weather, while in cold weather it may be used in conjunction with gloves to keep the cuff disposed within the glove (col. 6, lines 20-34).

    PNG
    media_image3.png
    880
    629
    media_image3.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732